UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-1803



FRANKLIN D. STEVENSON,

                Petitioner,

          v.


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS; ISLAND
CREEK COAL COMPANY,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(06-0799-BLA)


Submitted:   March 31, 2008                  Decided:   April 17, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Franklin D. Stevenson, Petitioner Pro Se. Patricia May Nece, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C.; Mary Rich Maloy,
Douglas Allan Smoot, JACKSON & KELLY, PLLC, Charleston, West
Virginia; Kathy Lynn Snyder, JACKSON & KELLY, PLLC, Morgantown,
West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Franklin D. Stevenson seeks to appeal the Benefits Review

Board’s order affirming the Administrative Law Judge’s decision and

order on remand denying Stevenson’s application for black lung

benefits.     We dismiss the appeal for lack of jurisdiction because

the petition for review was not timely filed.

            In a black lung benefits case, a party seeking review of

a decision and order issued by the Board must file a petition for

review in the court of appeals within sixty days after the order is

issued. 33 U.S.C. § 921(c) (2000).          The sixty-day period for

seeking review is jurisdictional, and a petition for review must be

filed with the clerk of this court to stop the running of this

period.     Adkins v. Dir., Office of Workers’ Comp. Programs, 889

F.2d 1360, 1363 (4th Cir. 1989).      “[T]he sixty day filing period

begins to run with the filing of a Board opinion with the Clerk of

the Board.”    Mining Energy, Inc. v. Dir., Office of Workers’ Comp.

Programs, 391 F.3d 571, 575-76 (4th Cir. 2004).

            In this case, the Board’s decision was issued and served

on the parties on June 15, 2007.     Stevenson’s petition for review

was not filed until August 17, 2007, three days after the appeal

period expired. We therefore dismiss the appeal. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               DISMISSED



                                  - 2 -